199 F.2d 782
91 U.S.App.D.C. 262
McGRANERY, Atty. Gen.v.VORT and five other cases.
No. 11199.
United States Court of Appeals District of Columbia Circuit.
Argued April 18, 1952.Decided Oct. 13, 1952.

[91 U.S.App.D.C. 263] Raoul Berger, Washington, D.C., with whom Abraham Krash, Washington, D.C., was on the brief, for appellees in cases Nos. 11,199-200-201 and for appellants in cases Nos. 11,202-203-204.
George B. Searls, Attorney, Department of Justice, Washington, D.C., with whom Asst. Atty. Gen. Harold I. Baynton, of Washington, D.C., was on the brief, for appellants in cases Nos. 11,199-200-201 and for appellee in cases Nos. 11,202-203-204.
Before PRETTYMAN, PROCTOR and FAHY, Circuit Judges.
PER CURIAM.


1
These appeals and cross-appeals arise out of three consolidated suits brought under Sec. 9(a) of the Trading with the Enemy Act,1 whereby plaintiffs sought recovery from the Attorney General, successor to the Alien Property Custodian, of 810 shares of the capital stock of Herman Basch & Co., Inc., which had been vested by the Custodian under said Act.  The defendant counterclaimed to recover from plaintiffs dividends received by them on said shares.


2
Plaintiffs' contention that they were bona fide owners of all the stock at the time of vesting, and therefore entitled to a return, was opposed by the contention that plaintiffs held the shares for German nationals and had conspired to cloak and conceal true ownership from the United States.


3
The trial court's findings sustained the defendant's claim as to 408 shares, and the judgment denied return of same.  The counterclaim for dividends received by plaintiffs on those shares was also granted, with interest on the amounts thereof, but an off-set for federal income taxes paid on such dividends was allowed.  As to the remaining 402 shares, the court's findings sustained the plaintiffs' claim that they were the true owners through bona fide purchase for their own benefit.  Accordingly, the court ordered return of those shares.  Reference is made to the findings and conclusions of the trial judge, Vort v. McGrath, D.C.D.C. 1951, 99 F.Supp. 57, and to his supplemental opinion, 108 F.Supp. 263.


4
In our opinion the findings are supported by substantial evidence; are not clearly erroneous,2 and therefore should stand; also, the conclusions are in all respects correct.  Accordingly, the judgment is


5
Affirmed.



1
 Act of Oct. 6, 1917, c. 106, Sec. 9, 40 Stat. 419, as amended, 50 U.S.C.A.Appendix, 9


2
 Fed.  Rules Civ. Proc. rule 52(a), 28 U.S.C.A